                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ROSARIO PASSMORE,                              §
INDIVIDUALLY AND ON BEHALF OF                  §
ALL OTHERS SIMILARLY SITUATED;                 §                SA-18-CV-00782-ESC
BRENDA L. CHAFTON,                             §
INDIVIDUALLY AND ON BEHALF OF                  §
ALL OTHERS SIMILARLY SITUATED;                 §
MARIA WEAKS, JO ANN VEGA,                      §
KELLY SLAPE,                                   §
                                               §
                  Plaintiffs,                  §
                                               §
vs.                                            §
                                               §
SSC KERRVILLE HILLTOP VILLAGE                  §
OPERATING COMPANY LLC, SSC                     §
KERRVILLE EDGEWATER                            §
OPERATING COMPANY, LLC, SSC                    §
KERRVILLE ALPINE TERRACE                       §
OPERATING COMPANY, LLC,                        §
                                               §
                  Defendants.                  §



                                           ORDER

       Before the Court in the above-styled cause of action is Plaintiffs’ Motion for Approval of

Maximum Fee Award and All Costs and Expenses under the Parties’ Supplemental Settlement

Agreement [#87]. By their motion, Plaintiffs ask the Court to clarify the amount of attorneys’

fees to be paid pursuant to the parties’ court-approved settlement agreement and to approve the

award of fees and costs as stated in Definition d. of the Supplemental Settlement Agreement.

The undersigned has authority to enter this Order, as the parties consented to proceed before a

magistrate judge for settlement approval and entry of judgment [#83]. The Court will grant the

motion and approve the fee award reflected in the parties’ court-approved settlement agreement.




                                               1
       IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Approval of Maximum Fee

Award and All Costs and Expenses under the Parties’ Supplemental Settlement Agreement [#87]

is GRANTED.

       IT IS FURTHER ORDERED that the Court APPROVES as necessary and reasonable

to the prosecution of this action the Maximum Fee Award and all costs and expenses as outlined

in Definition d. to the Parties’ Supplemental Agreement.

       IT IS FINALLY ORDERED that Class Counsel is awarded the Maximum Fee Award

and all costs and expenses outlined in Definition d. to the Parties’ Supplemental Agreement, filed

under seal.

       SIGNED this 16th day of March, 2020.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
